           Case 2:19-cv-00301-RAJ Document 210 Filed 04/27/21 Page 1 of 7




 1

 2

 3

 4

 5

 6
                       IN THE UNITED STATES DISTRICT COURT
 7
                    FOR THE WESTERN DISTRICT OF WASHINGTON
 8

 9   UNIVERSAL LIFE CHURCH MONASTERY
     STOREHOUSE, a Washington non-profit Case No. 2:19-CV-00301-RAJ
10   corporation,
                    Plaintiff,
11          v.                           AMENDED DECLARATION OF
                                         SHEEBA ROBERTS IN SUPPORT OF
12
     MAURICE KING, LEWIS KING,           DEFENDANTS’ MOTION FOR
13   GLEN YOSHIOKA, DYLAN WALL,          SUMMARY JUDGMENT ON
     SARA WHITE, and AMERICAN            PLAINTIFF’S CLAIMS AND
14   MARRIAGE MINISTRIES, a Washington   COUNTER-CLAIMANT AMERICAN
     non-profit corporation,             MARRIAGE MINISTRIES’ PARTIAL
15                  Defendants           MOTION FOR SUMMARY
                                         JUDGMENT ON ITS
16
     AMERICAN MARRIAGE MINISTRIES, a     COUNTERCLAIMS
17   Washington non-profit corporation,
                    Counter-Claimant,    The Honorable Richard A. Jones
18          v.
                                         NOTING DATE: May 7, 2021
19
     UNIVERSAL LIFE CHURCH MONASTERY ORAL ARGUMENT REQUESTED
20   STOREHOUSE, a Washington non-profit
     corporation,
21                  Counter-Defendant.

22

23   ///

24   ///

25   ///

     AMENDED DECLARATION OF SHEEBA ROBERTS IN SUPPORT     Betts
     OF DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT ON        Patterson
     PLAINTIFF’S CLAIMS AND COUNTER-CLAIMANT AMERICAN     Mines
                                                          One Convention Place
     MARRIAGE MINISTRIES’ PARTIAL MOTION FOR SUMMARY      Suite 1400
     JUDGMENT ON ITS COUNTERCLAIMS - 1                    701 Pike Street
                                                          Seattle, Washington 98101-3927
     Case No. 2:19-CV-00301-RAJ                           (206) 292-9988
            Case 2:19-cv-00301-RAJ Document 210 Filed 04/27/21 Page 2 of 7




 1          I, Sheeba Roberts, hereby declare and affirm as follows:

 2          1.      I am an attorney at the law firm Betts, Patterson & Mines, P.S. and one of the

 3   attorneys representing Defendants Maurice King, Lewis King, Glen Yoshioka, Sara White and

 4   American Marriage Ministries (“Defendants”). I am over the age of 18, have personal knowledge

 5   of the facts stated in this declaration, and would be competent to testify to them if called to do

 6   so.

 7          2.      I submit this declaration in support of Defendants’ Motion for Summary

 8   Judgment.

 9          3.      Attached as Exhibit 1 is a true and accurate copy of excerpts from deposition

10   testimony of Dallas Goschie, whose deposition was taken on May 15, 2020. These documents

11   are filed under seal due to their designation by ULC as “CONFIDENTIAL” and “ATTORNEYS

12   EYES ONLY.”

13          4.      Attached as Exhibit 2 is a true and accurate copy of Exhibit 153 from the

14   deposition of Dallas Goschie, whose deposition was taken on May 15, 2020.

15          5.      Attached as Exhibit 3 is a true and accurate copy of Exhibit 154 from the

16   deposition of Dallas Goschie, whose deposition was taken on May 15, 2020.

17          6.      Attached as Exhibit 4 is a true and accurate copy of Exhibit 157 from the

18   deposition of Dallas Goschie, whose deposition was taken on May 15, 2020.

19          7.      Attached as Exhibit 5 is a true and accurate copy of Exhibit 158 from the

20   deposition of Dallas Goschie, whose deposition was taken on May 15, 2020.

21          8.      Attached as Exhibit 6 is a true and accurate copy of Exhibit 159 from the

22   deposition of Dallas Goschie, whose deposition was taken on May 15, 2020.

23          9.      Attached as Exhibit 7 is a true and accurate copy of Exhibit 160 from the

24   deposition of Dallas Goschie, whose deposition was taken on May 15, 2020.

25   ///


     AMENDED DECLARATION OF SHEEBA ROBERTS IN SUPPORT                     Betts
     OF DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT ON                        Patterson
     PLAINTIFF’S CLAIMS AND COUNTER-CLAIMANT AMERICAN                     Mines
                                                                          One Convention Place
     MARRIAGE MINISTRIES’ PARTIAL MOTION FOR SUMMARY                      Suite 1400
     JUDGMENT ON ITS COUNTERCLAIMS - 2                                    701 Pike Street
                                                                          Seattle, Washington 98101-3927
     Case No. 2:19-CV-00301-RAJ                                           (206) 292-9988
            Case 2:19-cv-00301-RAJ Document 210 Filed 04/27/21 Page 3 of 7




 1          10.    Attached as Exhibit 8 is a true and accurate copy of Exhibit 161 from the

 2   deposition of Dallas Goschie, whose deposition was taken on May 15, 2020.

 3          11.    Attached as Exhibit 9 is a true and accurate copy of Exhibit 164 from the

 4   deposition of Dallas Goschie, whose deposition was taken on May 15, 2020.

 5          12.    Attached as Exhibit 10 is a true and accurate copy of Exhibit 165 from the

 6   deposition of Dallas Goschie, whose deposition was taken on May 15, 2020.

 7          13.    Attached as Exhibit 11 is a true and accurate copy of documents produced by

 8   ULC bates labeled ULC 693-717.

 9          14.    Attached as Exhibit 13 is a true and accurate copy of Defendant American

10   Marriage Ministries First Set of Requests for Admissions to Plaintiff Universal Life Church

11   Monastery Storehouse and response thereto.

12          15.    Attached as Exhibit 14 is a true and accurate copy of documents produced by

13   AMM bates labeled AMM-000226 through AMM-000310.

14          16.    Attached as Exhibit 15 is a true and accurate copy of documents produced by

15   AMM bates labeled AMM-3879. These documents are filed under seal due to their designation

16   by AMM as “CONFIDENTIAL-ATTORNEYS EYES ONLY.”

17          17.    Attached as Exhibit 16 is a true and accurate copy of documents produced by

18   ULC bates labeled ULC 4759. These documents are filed under seal due to their designation by

19   ULC as “ATTORNEYS EYES ONLY.”

20          18.    Attached as Exhibit 17 is a true and accurate copy of documents produced by

21   ULC bates labeled ULC 4831. These documents are filed under seal due to their designation by

22   ULC as “ATTORNEYS EYES ONLY.”

23          19.    Attached as Exhibit 18 is a true and accurate copy of documents produced by

24   ULC bates labeled ULC 4835. These documents are filed under seal due to their designation by

25   ULC as “ATTORNEYS EYES ONLY.”


     AMENDED DECLARATION OF SHEEBA ROBERTS IN SUPPORT                 Betts
     OF DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT ON                    Patterson
     PLAINTIFF’S CLAIMS AND COUNTER-CLAIMANT AMERICAN                 Mines
                                                                      One Convention Place
     MARRIAGE MINISTRIES’ PARTIAL MOTION FOR SUMMARY                  Suite 1400
     JUDGMENT ON ITS COUNTERCLAIMS - 3                                701 Pike Street
                                                                      Seattle, Washington 98101-3927
     Case No. 2:19-CV-00301-RAJ                                       (206) 292-9988
            Case 2:19-cv-00301-RAJ Document 210 Filed 04/27/21 Page 4 of 7




 1          20.     Attached as Exhibit 19 is a true and accurate copy of documents produced by

 2   ULC bates labeled ULC 1609-1611.

 3          21.     Attached as Exhibit 20 is a true and accurate copy of documents produced by

 4   AMM bates labeled AMM-3800. These documents are filed under seal due to their designation

 5   by AMM as “CONFIDENTIAL-ATTORNEYS EYES ONLY.”

 6          22.     Attached as Exhibit 21 is a true and accurate copy of documents produced by

 7   AMM bates labeled AMM-000001-03.

 8          23.     Attached as Exhibit 22 is a true and accurate copy of Defendant American

 9   Marriage Ministries Second Set of Requests for Admissions to Plaintiff Universal Life Church

10   Monastery Storehouse and response thereto.

11          24.     Attached as Exhibit 23 is a true and accurate copy of Defendant American

12   Marriage Ministries First Set of Interrogatories and Requests for Production of Documents to

13   Plaintiff with Plaintiff’s Second Supplemental Responses.

14          25.     I certify that on April 13, 2021, counsel for American Marriage Ministries and the

15   Individual Defendants reached out to counsel for ULCMS regarding this summary judgment

16   motion. Counsel for AMM provided in detail the basis for our arguments, and offered two full

17   days of availability for a meet and confer. Even prior to the April 13, 2021, communication,

18   Counsel for ULCMS was aware of the Defendants’ intention to file a motion for summary

19   judgment and were aware of the filing deadline. Nevertheless, Counsel for ULCMS initially

20   stated that they were not available to meet and confer prior to the April 15, 2021, filing deadline.

21   Counsel for AMM offered to stipulate to a one week extension of the summary judgment filing

22   deadline and delay filing any motion if the stipulation was granted prior to the deadline if counsel

23   for ULCMS was willing to meet and confer in good faith, but Counsel for ULCMS did not

24   respond to this offer. Through email correspondence, Counsel for AMM and Counsel for

25   ULCMS were able to reach agreement that ULCMS would dismiss Sara White from the case,


     AMENDED DECLARATION OF SHEEBA ROBERTS IN SUPPORT                      Betts
     OF DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT ON                         Patterson
     PLAINTIFF’S CLAIMS AND COUNTER-CLAIMANT AMERICAN                      Mines
                                                                           One Convention Place
     MARRIAGE MINISTRIES’ PARTIAL MOTION FOR SUMMARY                       Suite 1400
     JUDGMENT ON ITS COUNTERCLAIMS - 4                                     701 Pike Street
                                                                           Seattle, Washington 98101-3927
     Case No. 2:19-CV-00301-RAJ                                            (206) 292-9988
            Case 2:19-cv-00301-RAJ Document 210 Filed 04/27/21 Page 5 of 7




 1   and in reliance on that agreement, Counsel for AMM will not be filing a motion for summary

 2   judgment on behalf of Ms. White. On the afternoon of April 15, 2021, Counsel for ULCMS

 3   agreed to confer that evening regarding the remaining issues AMM had indicated it planned to

 4   raise via motion. That evening, after Counsel for ULCMS attempted to move the meet and confer

 5   to the following day, Counsel for AMM and Counsel for ULCMS met and conferred via

 6   telephone. In that meet and confer, Counsel for AMM reiterated the earlier shared arguments

 7   upon which the motions for summary judgment are based. Counsel for ULCMS proposed that

 8   the parties might be able to reach a stipulated agreement as to certain facts of the case, but

 9   expressed that he was unable to commit to stipulated facts that evening. Counsel for ULCMS did

10   not indicate that any agreement would be possible regarding the legal conclusions to be drawn

11   from the facts. Counsel for AMM offered to discuss the designations of exhibits which had

12   previously been provided to Counsel for ULCMS and which Counsel for ULCMS had previously

13   designated as Confidential or Attorneys Eyes Only to determine whether such documents needed

14   to be filed under seal, but Counsel for ULCMS stated that he needed to end the conferral.

15          Counsel for AMM continued to confer with Counsel for ULCMS regarding the

16   designation of exhibits to be filed under seal via email and telephone. On April 22, 2021, Counsel

17   for AMM conferred again via telephone with Counsel for ULCMS regarding alternatives to filing

18   documents marked “Confidential” and/or “AEO” under seal. The parties were able to reduce the

19   number of documents to be filed under seal, and Defendants are accordingly filing this Amended

20   Declaration.

21   ///

22   ///

23   ///

24   ///

25   ///


     AMENDED DECLARATION OF SHEEBA ROBERTS IN SUPPORT                     Betts
     OF DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT ON                        Patterson
     PLAINTIFF’S CLAIMS AND COUNTER-CLAIMANT AMERICAN                     Mines
                                                                          One Convention Place
     MARRIAGE MINISTRIES’ PARTIAL MOTION FOR SUMMARY                      Suite 1400
     JUDGMENT ON ITS COUNTERCLAIMS - 5                                    701 Pike Street
                                                                          Seattle, Washington 98101-3927
     Case No. 2:19-CV-00301-RAJ                                           (206) 292-9988
           Case 2:19-cv-00301-RAJ Document 210 Filed 04/27/21 Page 6 of 7




 1         I HEREBY CERTIFY UNDER PENALTY OF PERJURY UNDER THE LAWS

 2   OF THE STATE OF WASHINGTON AND THE UNITED STATES THAT THE

 3   FOREGOING IS TRUE AND CORRECT.

 4         DATED this 27th day of April 2021.

 5                                              BETTS, PATTERSON & MINES, P.S.
 6
                                                By: /s/ Sheeba Roberts ___
 7
                                                   Sheeba Roberts, Pro Hac Vice
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

     AMENDED DECLARATION OF SHEEBA ROBERTS IN SUPPORT                Betts
     OF DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT ON                   Patterson
     PLAINTIFF’S CLAIMS AND COUNTER-CLAIMANT AMERICAN                Mines
                                                                     One Convention Place
     MARRIAGE MINISTRIES’ PARTIAL MOTION FOR SUMMARY                 Suite 1400
     JUDGMENT ON ITS COUNTERCLAIMS - 6                               701 Pike Street
                                                                     Seattle, Washington 98101-3927
     Case No. 2:19-CV-00301-RAJ                                      (206) 292-9988
            Case 2:19-cv-00301-RAJ Document 210 Filed 04/27/21 Page 7 of 7



                                    CERTIFICATE OF SERVICE
 1
            I hereby certify that on April 27, 2021, the foregoing AMENDED DECLARATION OF
 2
     SHEEBA ROBERTS IN SUPPORT OF DEFENDANTS’ MOTION FOR SUMMARY
 3
     JUDGMENT ON PLAINTIFF’S CLAIMS AND COUNTER-CLAIMANT AMERICAN
 4
     MARRIAGE MINISTRIES’ PARTIAL MOTION FOR SUMMARY JUDGMENT ON
 5
     ITS COUNTERCLAIMS was electronically filed with U.S. District Court for the Western District
 6
     of Washington through the CM/ECF eFiling system.
 7
             I further certify that on April 27, 2021, I served a copy of the foregoing on:
 8    Michael P. Matesky, II                                Michael B. Galletch
 9    Matesky Law PLLC                                      Puget Sound Business & Litigation PLLC
      4500 9th Ave., NE, Suite 300                          411 University Street, Suite 1200
10    Seattle, WA 98105                                     Seattle, WA 98101
      Fax: 206-701-0332                                     Fax: ---
11    Email: mike@mateskylaw.com                            Email: mike@psbizlit.com
      litigation@mateskylaw.com                             Of Attorneys for Plaintiff
12    Of Attorneys for Plaintiff
13    Kelly Ann Mennemeier
      Nancy V. Stephens
14    Benjamin J. Hodges
      Foster Garvey P.C.
15    1111 Third Ave., Suite 3000
      Seattle, WA 98101-3299
16    Fax: 206-447-9700
17    Email: Kelly.mennemeier@foster.com
      Nancy.stephens@foster.com
18    Ben.hodges@foster.com
      Of Attorneys for Maurice King, Lewis King,
19    Glen Yoshioka, Dylan Wall, Sarah White, and
      American Marriage Ministries
20

21          by mailing to each of the foregoing a copy thereof, placed in a sealed envelope
            addressed as listed above and deposited in the United States mail at Portland, Oregon,
22          and that postage thereon was fully prepaid.
            by facsimile transmission to the number shown above.
23    X     by additional e-service through the E-Filing system, if party was registered.
      X     by courtesy email to the email addresses shown above.
24                                                        /s/ Carrie J. Cook
                                                          Carrie J. Cook, CP
25
                                                          Legal Assistant/Certified Paralegal

     AMENDED DECLARATION OF SHEEBA ROBERTS IN SUPPORT                    Betts
     OF DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT ON                       Patterson
     PLAINTIFF’S CLAIMS AND COUNTER-CLAIMANT AMERICAN                    Mines
                                                                         One Convention Place
     MARRIAGE MINISTRIES’ PARTIAL MOTION FOR SUMMARY                     Suite 1400
     JUDGMENT ON ITS COUNTERCLAIMS - 7                                   701 Pike Street
                                                                         Seattle, Washington 98101-3927
     Case No. 2:19-CV-00301-RAJ                                          (206) 292-9988
